Citation Nr: 0431908	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  03-00 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

The propriety of the reduction of the 30 percent rating 
assigned for service-connected chronic cervical strain with 
limitation of motion.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from September 1984 to June 
1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  Following a VA examination in June 2001, the RO proposed 
reducing the rating assigned for the veteran's cervical spine 
disability, from 30 percent to 20 percent.

2.  In a December 2001 rating decision, after receiving 
additional medical evidence in the form of private treatment 
records, the RO implemented the proposed reduction, to be 
effective March 1, 2002.

3.  A comparison of the medical evidence received in 
connection with the rating reduction, including the June 2001 
VA examination report, does not clearly reflect improvement 
in the service-connected cervical spine disability.


CONCLUSION OF LAW

As the reduction in the rating for the veteran's service-
connected chronic cervical strain with limitation of motion 
from 30 to 20 percent was not proper, the criteria for 
restoration of the 30 percent rating have been met.  38 
U.S.C.A. §§ 5107, 5112(b)(6) (West 2002); 38 C.F.R. §§ 3.105, 
3.344, 4.1, 4.13, 4.71a, Diagnostic Code 5290 (effective 
prior to September 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a June 2001 decision, the RO proposed to reduce the 
veteran's cervical spine disability, from 30 percent to 20 
percent.  This decision was based primarily on the findings 
of a June 2001 VA examination.  By letter in July 2001, the 
RO informed the veteran of the proposed reduction.  In a 
December 2001 decision, the RO implemented its proposal and 
reduced, from 30 percent to 20 percent, the rating assigned 
for the service-connected cervical spine disability.

In the instant case, the Board notes that the RO has complied 
with the procedural requirements set forth under 38 C.F.R. § 
3.105(e).  That is, the RO issued a proposed rating 
reduction, provided the veteran with at least 60 days to 
submit evidence to show that reduction was not warranted, and 
issued a final rating decision after expiration of the 60-day 
time period.

The Statement of the Case (SOC) mailed to the veteran in 
March 2002 did not cite or otherwise address the applicable 
provisions of 38 C.F.R. § 3.344.  The provisions of 38 C.F.R. 
§ 3.344(a) and (b) are not applicable in this case, as the 
veteran's cervical spine disability rating (30 percent, 
effective April 1999) was not in effect for five years or 
more.  However, 38 C.F.R. § 3.344(c) is applicable and 
provides that reexaminations showing improvement will warrant 
a reduction in a disability rating.

After a careful review of the evidence of record in this 
case, the Board finds that improvement in the veteran's 
cervical spine disability is not shown.  Accordingly, the 
Board finds that the disability rating reduction, effectuated 
by the rating decision in December 2001, was not in 
accordance with the requirements of 38 C.F.R. § 3.344(c) and 
that the 30 percent rating must be restored.

In reviewing this case, the Board must focus on the evidence 
available to the RO at the time the reduction was 
effectuated.  The Board must ensure that a change in an 
examiner's evaluation reflects an actual change in the 
veteran's condition, and not merely a difference in 
thoroughness of the examination or in descriptive terms, when 
viewed in relation to the prior disability history.  38 
C.F.R. § 4.13; Brown v. Brown, 5 Vet. App. 413, 420-22 
(1993).

Under Diagnostic Code 5290, a 20 percent rating may be 
assigned for moderate limitation of motion of the cervical 
spine and a 30 percent rating may be assigned for severe 
limitation of motion of the cervical spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5290 (2002).

At the time that a 30 percent rating for cervical strain was 
assigned (January 2000 rating decision), objective findings, 
as demonstrated on the December 1999 VA examination, included 
some moderate limitation of the cervical spine, but also 
included a finding showing that the veteran had cervical 
spine extension of just 18 degrees.  As noted in the January 
2000 rating decision, "severe limitation of motion is 
indicated in some motion and all motion is limited by pain."

At the time of the rating reduction, findings regarding 
cervical spine range of motion, as demonstrated on the June 
2001 VA examination, included essentially moderate range of 
motion of the cervical spine.  In disagreeing with the 
proposed rating reduction, the veteran submitted medical 
records dated in July 2001 and August 2001 from the office of 
his private chiropractor.  These private records include 
findings indicting that the veteran had cervical spine 
extension of just 28 and 20 degrees, with pain.

In comparing the medical evidence of record (both private and 
VA) at the time of the rating reduction, the Board finds that 
clear improvement in the veteran's cervical spine disability 
was not shown.  At the time of the rating reduction the 
evidence essentially showed that the veteran had mostly 
moderate limitation of motion with some severe limitation of 
motion (i.e., extension of the cervical spine limited to just 
20 degrees, with pain), in essence the same situation that 
was specifically noted in the January 2000 rating decision 
that granted the increased 30 percent rating.

As the Board finds that overall improvement in the veteran's 
service-connected cervical spine disability has not been 
demonstrated, the Board must conclude that the reduction in 
the rating for that disability was improper, and that the 
criteria for restoration are met.  Accordingly, the Board 
finds that the veteran is entitled to restoration of a 30 
percent rating for the service-connected cervical spine 
disability.


ORDER

Restoration of a 30 percent disability rating for service-
connected chronic cervical strain with limitation of motion 
is granted, effective from the date of the reduction.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



